

TERMINATION OF MANAGEMENT SERVICES AGREEMENT


This Agreement is made and entered into effective as of the 1st day of December,
2009 (the “Effective Date”), by and between Ryland Oil Corporation (“Ryland”),
Eternal Energy Corp. (“EERG”) and Brad Colby (“Colby”).  Ryland, EERG, Colby and
Roadrunner Oil and Gas (USA), Inc. (“Roadrunner”) entered into that certain
Management Services Agreement effective as of the 1st day of October, 2008, (the
“Management Services Agreement”).  By separate agreement, Roadrunner and Colby
exercised their right to terminate the Management Services Agreement among and
between themselves.  Ryland, EERG and Colby now desire to exercise their right
to terminate the Management Services Agreement among and between themselves.


NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties set forth in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:


1. Termination of the Management Services Agreement. Pursuant to rights granted
to them under the Management Services Agreement, Ryland, EERG and Colby, for and
on behalf of themselves and their subsidiaries, affiliates, directors, officers,
employees, agents, successors and assigns, individually and collectively, hereby
terminate the Management Services Agreement among and between themselves, as of
the Effective Date.    Therefore, as of the Effective Date the parties hereto
are hereby released and discharged from any and all rights and obligations among
and between themselves arising under the Management Services
Agreement.  Further, as of the Effective Date, the parties hereto release and
forever discharge each other and each other's subsidiaries, affiliates,
directors, officers, employees, agents, attorneys, successors and assigns from
any and all claims, rights, demands and damages of any kind or nature arising
out of the execution, delivery, performance, operation and/or termination of the
Management Services Agreement.


2. Miscellaneous.  This Agreement shall be binding upon the parties, their legal
representatives, successors and assigns.  This Agreement and all matters and
issues collateral thereto shall be construed according to the laws of the State
of Colorado, United States of America. The parties agree that the District Court
of the County of Arapahoe, Colorado, United States of America shall have
exclusive jurisdiction, including in personam jurisdiction, and shall be the
exclusive venue for any and all controversies and claims arising out of or
relating to this Agreement or a breach thereof, except as otherwise unanimously
agreed upon by the parties. If any party shall commence any action or proceeding
against another party in order to enforce the provisions hereof, or to recover
damages as the result of the alleged breach of any of the provisions hereof, the
prevailing party therein shall be entitled to recover all reasonable costs
incurred in connection therewith, including, but not limited to, reasonable
attorneys' fees.


[Remainder of page intentionally left blank.]
 
 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties hereto have executed this Agreement effective as
of the day and year first above written.
 

 
Ryland Oil Corporation:
         
 
By:
/s/ Gerald J. Shields      
Gerald J. Shields,
President
                   
Eternal Energy Corp.:
            By: /s/ Brad Colby      
Brad Colby,
President
                    Brad Colby:             /s/ Brad Colby     Brad Colby      
   

 
 
 

--------------------------------------------------------------------------------

 
 